Title: Wednesday. Jany. 15th. 1766.
From: Adams, John
To: 


       Dined at Mr. Isaac Smiths. No Company, no Conversation. Spent the Evening with the Sons of Liberty, at their own Apartment in Hanover Square, near the Tree of Liberty. It is a Compting Room in Chase & Speakmans Distillery. A very small Room it is.
       John Avery Distiller or Merchant, of a liberal Education, John Smith the Brazier, Thomas Crafts the Painter, Edes the Printer, Stephen Cleverly the Brazier, Chase the Distiller, Joseph Field Master of a Vessell, Henry Bass, George Trott Jeweller, were present.
       I was invited by Crafts and Trott, to go and spend an Evening with them and some others, Avery was mentioned to me as one. I went, and was very civilly and respectfully treated, by all Present. We had Punch, Wine, Pipes and Tobacco, Bisquit and Cheese—&c. I heard nothing but such Conversation as passes at all Clubbs among Gentlemen about the Times. No Plotts, no Machinations. They Chose a Committee to make Preparations for grand Rejoicings upon the Arrival of the News of a Repeal of the Stamp Act, and I heard afterwards they are to have such Illuminations, Bonfires, Piramids, Obelisks, such grand Exhibitions, and such Fireworks, as were never before seen in America.—I wish they mayn’t be disappointed.
      